     Case 3:20-cv-00467-X-BT Document 27 Filed 06/25/20         Page 1 of 1 PageID 3841



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

COLUMBIA LUXAR,                                §
            Plaintiff,                         §
                                               §
v.                                             §     No. 3:20-cv-00467-X (BT)
                                               §
DELORIS PHILLIPS,                              §
             Defendant.                        §


                                          ORDER

          On March 6, 2020, the Court entered Findings, Conclusions, and a

 Recommendation that this case be dismissed because Defendant Deloris Phillips

 failed to submit a copy of the state court records required for removal of actions

 from state court. Phillips has now submitted her state court records. The Court

 therefore     VACATES     its    March   6,       2020,   Findings,   Conclusions,   and

 Recommendation.

          Phillips also filed a motion that she be provided her state court records.

 (ECF No. 3). It appears Phillips has obtained her state court records because she

 has filed the records in this case. Phillips’s motion is therefore DENIED.

          Signed June 25, 2020.

                                          ______________________________
                                          REBECCA RUTHERFORD
                                          UNITED STATES MAGISTRATE JUDGE
